Concur—Carro, J. P., Bloom, Fein, Rosenberger and Ellerin, JJ.
Judgment of the Supreme Court, New York County (Blyn, J.) rendered August 20, 1985, invalidating the separate desig*889nating petitions of Angelo Del Toro, Joseph R. Erazo and Israel Ruiz, Jr., as candidates for nomination of the Democratic Party for the public office of President of the City Council of the City of New York, unanimously reversed, on the law, the designating petitions designating each of them determined to be legal and valid, and the Board of Elections in the City of New York is directed to place their names on the primary ballot of the Democratic Party for the public office of President of the City Council of the City of New York at the primary election to be held on September 10, 1985, all without costs.
Because of the haste with which Special Term was required to dispose of these matters to meet the appellate time schedules, all of these nine matters were lumped together in a single oral decision. The truncated records before us do not inform us which are proceedings to invalidate and which are proceedings to validate. To avoid the possibility of mistake we are compelled to bypass the normal procedure of affirmance and reversal. We make our determination explicit by ordering that the petitions to validate the candidacies of all three candidates involved be granted and the petitions to invalidate their candidacies be denied.
In one form or another, all three candidacies were invalidated by Special Term under the cover page rule (Election Law § 6-134 [2]; Matter of Engert v McNab, 60 NY2d 607; Matter of Hargett v Jefferson, 63 NY2d 696). That issue has been discussed at greater length in Matter of Franco v Velez (112 AD2d 875) and Matter of Steere v Mason (112 AD2d 881). For the reasons therein stated we hold these petitions to be valid and subsisting designating petitions designating Ruiz, Erazo and Del Toro as candidates for the public office of President of the City Council of the City of New York and direct that their names be listed as such candidates on the official primary ballot of the Democratic Party to be used at the primary election to be held on September 10,1985.